DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 11 are pending as filed in the 01/17/2020 Preliminary Amendment. 

Information Disclosure Statement
The information disclosure statement submitted 01/17/2020 was properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(1)	Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsutomo, et al., The Journal of Nutrition, 146:450S (2016), Moriguchi, et al., The Journal of Nutrition, 131:1016S (2001), and Okuhara T., Jpn. Pharmacol. Ther., 22:335 (1994).
Matsutomo teaches the content ratio of cis-S1PC to trans-S1PC in aged garlic extract reaches 10% after 22 mos of aging. (p. 450S, Results to p. 455S).
Moriguchi teaches that aged garlic extract improves peripheral blood circulation. (Abstract; pp. 1016S, referencing, inter alia, Okuhara 1994; pp. 1018S-1019S). Okuhara also teaches that aged garlic extract improves peripheral blood circulation as well as improves coldness and numbness of extremities. (pp. 335, 341). 
	Matsutomo anticipates claims 1 and 3-8, because it teaches that aged garlic extract naturally contains up to 90% trans-S1PC. 
Regarding the process steps of claim 5, the patentability of a claimed product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the structural limitations of the claimed S1PC are anticipated by the cited references. 
Regarding claim 6 defining the blood flow improver as a “medicine,” this limitation is not interpreted to structurally limit the claimed S1PC. Alternatively, even if the Applicant demonstrates describing S1PC as a “medicine” somehow structurally limits the S1PC, Moriguchi and Okuhara describe use of aged garlic extract, containing S1PC, as a medicine, thereby anticipating claims 2, 6, and 11. 

(2)	Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016199885A1 (published 12/15/2016; equivalent to US20180147170A1 in English which is referred to in this rejection). 
US20180147170A1 discloses an antihypertensive agent comprising S1PC (claim 1), where the rate of trans-isomer is 50% to 100% (claim 2), derived from garlic (claim 3) by the same process (claim 4) as in present claim 5, indicating the composition is one in the same with the claimed composition. US20180147170A1 indicates that S1PC may be a medicine or in food and teaches a method of administering S1PC to improve blood flow (claim 11). While US20180147170A1 does not explicitly teach a method to improve cold sensitivity, stiff shoulder, backache, or swelling as in present claim 2, such results would inherently occur on administration of the same S1PC to the same patient population. Alternatively, swelling would inherently improve on administration of an antihypertensive agent. 
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).

35 U.S.C. 102(a)(2):  The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2016199885A1 (published 12/15/2016; equivalent to US20180147170A1 in English which is referred to in this rejection).
US20180147170A1 discloses an antihypertensive agent comprising S1PC (claim 1), where the rate of trans-isomer is 50% to 100% (claim 2), derived from garlic (claim 3) by the same process (claim 4) as in present claim 5, indicating the composition is one in the same with the claimed composition. US20180147170A1 indicates that S1PC may be a medicine or in food and teaches a method of administering S1PC to improve blood flow (claim 11). While US20180147170A1 does not explicitly teach a method to improve cold sensitivity, stiff shoulder, backache, or swelling as in present claim 2, such results would inherently occur on administration of the same S1PC to the same patient population. Alternatively, swelling would inherently improve on administration of an antihypertensive agent.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: 
(1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); 
(2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or 
(3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-8 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,363,234 B2 (issued 07/30/2019). Although not identical, the conflicting claims are not patentably distinct from each other.
US10363234B2 discloses an antihypertensive agent comprising S1PC, where the rate of trans-isomer is 75% to 100% (claim 1), 80% to 100% (claim 6), 90% to 100% (claim 7), derived from garlic (claim 2) by the same process (claim 3) as in present claim 5, indicating the composition is one in the same with the claimed composition. US10363234B2 indicates that S1PC may be a medicine or in food (claims 4 and 5) and teaches a method of administering S1PC to improve blood flow (claims 1-7, i.e., method for antihypertension). While US10363234B2 does not explicitly teach a method to improve cold sensitivity, stiff shoulder, backache, or swelling as in present claim 2, such results would inherently occur on administration of the same S1PC to the same patient population. Alternatively, swelling would inherently improve on administration of an antihypertensive agent.

35 U.S.C. 101:  Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, and 11 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1 and 3-8 recite a compound, S1PC, which represents a statutory category of invention under 35 U.S.C. 101. Next, the claims are evaluated to determine whether they are drawn to a judicial exception.
Step 2A1: Claims 1 and 3-8 recite a “blood flow improver” comprising S1PC or a salt thereof as an active ingredient. The term “blood flow improver” refers to a property of or statement of purpose for S1PC rather than a structural feature limiting the composition. S1PC represents a nature-based product, as it occurs naturally in garlic. The nature-based product is compared to its naturally occurring counterpart, S1PC. Specifically, the characteristics determining the nature and function of the claimed nature-based compound is determined by its chemical structure.
The courts have emphasized that to show a marked difference, a characteristic of a claimed natural product must be changed as compared to its nature-based counterpart component, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, Applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. If there is no or only incidental change in any characteristic, the claimed product lacks markedly different characteristics and is a product of nature exception.
In this case, S1PC as claimed retains its naturally occurring structure and properties, as there is no evidence of any transformation of the structure or properties. Accordingly, the S1PC as claimed does not contain markedly different characteristics as compared to S1PC found in nature, and claims 1 and 3-8 recite a judicial exception. Regarding the isomeric ratio recited in claim 3, this ratio is considered to be natural. For example, Matsutomo teaches that aged garlic extract naturally contains up to 90% trans-S1PC. (p. 450S, Results to p. 455S). Claim 5 is written as a product-by-process, wherein the patentability of the claimed product does not depend on its method of production. Next, the claims are evaluated to determine whether the claims as a whole integrate the recited judicial exceptions into a practical application.
Step 2A2: Claims 1 and 3-8 recite a composition containing a nature-based compound, itself the judicial exception, and do not recite additional elements amounting to an application of this nature-based compound. Contrast, for example, claim 2, not included in this rejection, drawn to a method for improving cold sensitivity, stiff shoulder, backache, or swelling comprising administering the S1PC composition, i.e., a judicial exception integrated into a practical application. Next, the claims are evaluated to determine whether there are additional elements that transform the claims into significantly more than the judicial exception. 
Step 2B: The additional elements in this case do not transform the claimed composition into significantly more than the judicial exception. Claim 1 does not appear to contain any additional elements. The S1PC composition is described as a “blood flow improver,” however, the term “blood flow improver” refers to a property of or statement of purpose for S1PC rather than an additional structural feature limiting the composition. Claim 3 requires a specific range of trans- to cis-isomeric ratio, well understood to be naturally occurring. (Matsutomo, p. 450S). Claim 4 requires the S1PC be derived from at least one Allium plant, which are well understood to contain S1PC. Id. Claim 5 recites S1PC prepared by extraction from an Allium plant, however, the process does not structurally limit the S1PC and is not an additional element. Claim 6 defines the composition comprising S1PC as a “medicine,” however, this limitation is not interpreted as  structurally limiting the claimed S1PC and is not an additional element. Claims 7 and 8 require the S1PC composition to be a food, which is not an additional element, because garlic is well known to contain S1PC and reads on claims 7 and 8. Accordingly, the additional elements presented in present claims 11-16 are well-understood, routine, and conventional and cannot serve to transform the claim into patent eligible subject matter. 

Conclusion
Claims 1-8 and 11 are pending.
Claims 1-8 and 11 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655